DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2021 has been entered.
 
Response to Amendment

The amendment filed 30 November 2021 has been entered.  Claims 24-37 and 39-45 are currently pending in the application.  The rejections of record from the office action dated 04 August 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be support to recite “thickness of a first sidewall from the first outer surface to the first inner surface and a thickness of the second sidewall from the second outer surface to the second inner surface are each sized such that the fitment is resistant to shrinking when the fitment cools after being heated”.  While instant [0065] states that the constant thickness provides this feature, the claims are broad enough to encompass other embodiments of “sized” that are not supported. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 45, the phrase “thickness of a first sidewall from the first outer surface to the first inner surface and a thickness of the second sidewall from the second outer surface to the second inner surface are each sized such that the fitment is resistant to shrinking when the fitment cools after being heated” renders the claim indefinite because it is unclear what sizes are encompassed by this limitation.  For purposes of this office action it will be considered to be any size.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-37 and 39-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Pittet et al.  (US 2013/0049356 A1) in view of Jenkins et al. (US 2006/0246244 A1).
Regarding claims 24-37 and 39-45, Pittet discloses a bag that is sealed along the periphery and comprising a fitment, having a central opening and a first and second sidewalls that are sealed to the sidewalls of the bag and the fitment may have spouts  (i.e. a bag assembly comprising a fitment having a first and second sidewalls extending between opposing end points and defining a central opening, a bag portion having first and second sidewalls defining an interior comprising a film wherein a portion of each of the first and second walls of the bag are attached to each other along at least a portion of the perimeter of the bag portion up to the opposing end points of the fitment and wherein each of the first and second sidewalls of the bag portion are bonded individually to the outer surface of one of the first and second sidewalls of the fitment; at least one fitting extending from the fitment wherein the at least of fitting is in communication through the fitment to the interior of the bag portion) (abstract, [0001]-[0002], [0005]-[0010], Fig. 1-2).  It is the examiner’s position that the spouts may be considered to be the fitting extending from the fitment in communication through the fitment to the interior of the bag portion.  It is clear form Figure 2 that the first sidewall includes a first inner surface facing the central opening and a first outer surface, and the second sidewall includes a second inner surface facing the central opening and a second outer face and the thickness of the first sidewall from the first outer surface to the first inner surface is constant along an entire length of the central opening and a thickness of the second sidewall from the second outer surface to the second inner surface is constant along an entire length of the central opening.  Given that the thicknesses are constant, it is the examiner’s position that they are sized such that the fitment is resistant to shrinking when the fitment cools after being heated.
Pittet does not disclose that the bag portion comprises fluoropolymer film or ETFE or that bag assembly is capable of withstanding sterilization by gamma radiation.
Jenkins discloses a package comprising a fluoropolymer bag comprising a monolayer of fluoropolymer that may be ETFE and the package may have an overwrap, wherein the package may be sterilized by exposure to gamma radiation and the integrity of the container is substantially unaffected by the exposure to gamma radiation (abstract, [0006]-[0010]-[0012], [0019], [0022]). 
Pittet and Jenkins are analogous art because they both teach about bag assemblies.  It would have been obvious to make the bag of Pittet using the monolayer ETFE film of the bag of Jenkins in order to provide a package that could be sterilized by gamma radiation and used for products requiring sterilization by gamma radiation.  Additionally it would have been obvious to make the fitting of modified Pittet out of fluoropolymer such as ETFE so that the entire bag assembly could be sterilized by gamma radiation and the integrity would be substantially unaffected (i.e. same material/fluoropolymer).
Regarding claim 26, it is the examiner’s position that any projecting portion could be considered to be the projection, for example the flange (54, Fig. 3) and would be capable of holding and aligning the fitment during assembly.
Regarding claim 27 and 43, given that any length of the fitment could be considered to be “a length of the fitment”/“the length of the fitment”, examiner considers a length of the fitment to be the portion which the central portion occupies at least 75% of.  Alternatively, it would have been obvious to make the central portion any size (including 75% of the length of the fitment) depending on the desired amount of fluid flow from the bag through the spout.
Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04[R-1].
Regarding claims 28 and 40, Pittet discloses first and second cavities defined by first and second ribs (Fig. 2).  The ribs appear to define cavities between the central opening and the end points (Fig. 2).
Regarding claim 29, the seals are formed by heat sealing/welding ([0008]) and there is no mention of adhesives, solvents or binders.
Regarding claims 30-31 and 35, given that the bag of modified Pittet is identical in composition to the instantly claimed bag (i.e. ETFE), it is the examiner’s position that the bag of modified Pittet will intrinsically have a one or more of a cold cracking temperature of -150 degrees C or lower as determined by ISO 8570 cold crack test, a water vapor permeability of less than 5 g/m2.d.bar and is UV stable and wherein the bag is capable of withstanding an amount of gamma radiation of at least 50 kGy to about 1000 kGy of gamma radiation. 
Regarding claim 34, modified Pittet discloses that the bag may be made of a monolayer film (Jenkins [0022]).
Regarding claim 36, it appears that the bag assembly can be a stand-alone article (Fig. 5).
Regarding claims 36 and 37, it is the examiner’s position that it would have been obvious to use the overwrap (i.e. outer container) of Jenkins in the bag assembly of Pittet in order to provide a bag assembly wherein the bag assembly is maintained in a sterilized state within the overwrap until opened by the user (Jenkins [0007]).
Regarding claim 39, Pittet discloses that the welding has a smooth transition from the fitment to the perimeter of the bag assembly (i.e. continuous attachment) ([0008]).  Further it would have been obvious to provide a continuous attachment to keep liquids contents from leaking out of the bag.
Regarding claim 41, the ribs of modified Pittet appear to have constant thickness over a length of the rib (Fig. 2).
Regarding claim 42, the assembly of modified Pittet appears to have multiple fittings in communication with the interior of the bag through the central opening (Fig. 1-3).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Pittet et al.  (US 2013/0049356 A1) and Jenkins et al. (US 2006/0246244 A1), as applied to claim 24 above, in view of Wild et al. (US 2004/0155045 A1).
Regarding claim 44, modified Pittet discloses all of the claim limitations as set forth above.  Modified Pittet does not disclose that the first inner surface and the second inner surface each include a beveled edge.
Wild discloses a bag assembly having a fitment (abstract, Fig. 1-4), wherein the outlet channel tapers in the weld member in a funnel-like fashion towards the spout member so that liquid can flow easily form the bag without any accumulation in lateral edges ([0040]).
Pittet and Wild are analogous art because they both teach about bag assemblies having fitments.  It would have been obvious to one of ordinary skill in the art in light of the teaching of Wild to provide a tapered edge to the sidewalls of the fitment of modified Pittet in order to provide the advantage of having liquid flow easily form the bag without any accumulation in lateral edges.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu (US 5,911,340) in view of Jenkins et al. (US 2006/0246244 A1).
Regarding claim 45, Uematsu discloses a bag that is sealed along the periphery and comprising a fitment, having a central opening and a first and second sidewalls that are sealed to the sidewalls of the bag and the fitment may have a spout and a cap (i.e. a bag assembly comprising a fitment having a first and second sidewalls extending between opposing end points and defining a central opening, a bag portion having first and second sidewalls defining an interior comprising a film wherein a portion of each of the first and second walls of the bag are attached to each other along at least a portion of the perimeter of the bag portion up to the opposing end points of the fitment and wherein each of the first and second sidewalls of the bag portion are bonded individually to the outer surface of one of the first and second sidewalls of the fitment; at least one fitting extending from the fitment wherein the at least of fitting is in communication through the fitment to the interior of the bag portion) (abstract, C1/L5-10, C1/L40-50, C4/L60-65, C6/L9-25, Fig. 3, 11, 31).  It is the examiner’s position that the spout or the cap may be considered to be the fitting extending from the fitment in communication through the fitment to the interior of the bag portion.
In light of the indefiniteness of the phrase “thickness of a first sidewall from the first outer surface to the first inner surface and a thickness of the second sidewall from the second outer surface to the second inner surface are each sized such that the fitment is resistant to shrinking when the fitment cools after being heated” as set forth above and given that there is no mention that the sizing of the fitment is not resistant to shrinking, it is the examiner’s position that Uematsu meets this limitation absent evidence to the contrary. 
Uematsu does not disclose that the bag portion comprises fluoropolymer film or ETFE or that bag assembly is capable of withstanding sterilization by gamma radiation.
Jenkins discloses a package comprising a fluoropolymer bag comprising a monolayer of fluoropolymer that may be ETFE and the package may have an overwrap, wherein the package may be sterilized by exposure to gamma radiation and the integrity of the container is substantially unaffected by the exposure to gamma radiation (abstract, [0006]-[0010]-[0012], [0019], [0022]). 
Uematsu and Jenkins are analogous art because they both teach about bag assemblies.  It would have been obvious to make the bag of Uematsu using the monolayer ETFE film of the bag of Jenkins in order to provide a package that could be sterilized by gamma radiation and used for products requiring sterilization by gamma radiation.  Additionally it would have been obvious to make the fitting of modified Uematsu out of fluoropolymer such as ETFE so that the entire bag assembly could be sterilized by gamma radiation and the integrity would be substantially unaffected (i.e. same material/fluoropolymer).

Response to Arguments

Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 24-37 and 39-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782